DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-11, 13, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peacock et al. US Patent No. 10,366,521 (hereinafter Peacock) in view of 
Elvezio et al. US-PGPUB No. 2016/0328887 (hereinafter Elvezio) and Ohan Oda, et al.; "Virtual replicas for remote assistance in virtual and augmented reality", Proceedings of the 28th Annual ACM Symposium on User Interface Software & Technology, Nov. 08-11, 2015, Charlotte, NC, pp. 405-415; at https://dl.acm.org/doi/pdf/10.1145/2807442.2807497 (hereinafter Oda). 

The examiner notes: The disclosures of Oda and the disclosures in Elvezio are much similar with the exception that Oda shows the color-coded meta-objects to increase the prominence of the geometrical feature points (symmetry breaking features) for alignment and Elvezio shows increasing the prominence of the geometrical features (symmetry breaking features) by adding a spherical knob to the end of each pole to bolster the visual metaphor. 
The examiner notes: The term of symmetry breaking geometric feature in CAD is related to for example, the thread profile of a screw or the feather key groove of a shaft or the tooth-work of a gear used in the context of alignment (See Paragraph 0097 of US PGPUB No. 2008/0189083 for the concept/explanation of symmetry breaking --- but not relied upon as a prior art reference in the current rejection as the cited references are sufficient to meet the claim limitation of symmetry breaking in the context of coupling in the applicant’s specification). Applicant’s specification discloses at Paragraph 0068 that a symmetry-breaking feature of element 320 can be the paint on face 322 and at Paragraph 0069 that a symmetry-breaking feature indicates how the faces of the element are distinct, e.g., are asymmetric. The meaning of symmetry-breaking feature in applicant’s specification is broadly an indicator for geometrical feature on one end of the object used for alignment. 
The meaning of symmetry breaking in CAD is not the same as the meaning of symmetry breaking in Physics (Law of Motion) as the present application is not related to the Law of Physics. 

Re Claim 1: 
Peacock teaches a method for facilitating dynamic assistance to a user in an augmented reality (AR) environment of an AR device (Peacock teaches at FIGS. 1A-1D that the AR device 150 presenting the dynamic assistance of assembling tasks in an AR environment), comprising: 
detecting, by the AR device, a first element of an object using an object detector, wherein the object is associated with a task and the first element is associated with a step of the task (Peacock teaches at FIG. 1A and column 2, lines 30-55 that the AR device 150 having an imaging device 155 may obtain images of the workstation 102 to detect objects located at the workstation…images may be processed using one or more image processing algorithms such as object detection algorithm to detect objects located at the workstation 102. Peacock teaches at FIGS. 1C-1D placing the integral element (112+113-1) into the body 110 which is associated with a step of the assembling task of the WIP object assembly); 
determining an orientation and an alignment of the first element in physical world of the user (
Peacock at FIGS. 1C-1D and FIGS. 5A-5B shows the different orientations of the integral element comprising the motor arm 113-1 and the motor cables 112 and the correct orientation of the integral element of the motor arm with cables is determined so as to fit into or be aligned with the coupler-1 of the body 110 at the correct end of the integral element which is highlighted by the visual indicator 163 as well as the circular indicator. 
Peacock shows at FIG. 5B that the alignment is further provided by the alignment of the identifier 514-2 of the motor arm with the identifier 514-1 of the body. The identifier 514-2 of the motor arm must be oriented at the correct orientation toward the identifier 514-1 of the body. Accordingly, Peacock teaches correctly orienting and aligning the integral element of motor arm with the motor cables by determining using the object detection algorithm based on the captured images to determine if the identifiers are correctly positioned/oriented and coupled to the body or whether the corrective action is required to resolve the error in orientation by changing the orientation of the integral element of the motor arm with the motor cables); 
determining an overlay for the first element, wherein the overlay distinctly highlights one or more regions of the first element, and wherein the overlay indicates how the first element fits in the object based on the one or more regions (Peacock teaches at FIG. 1D the circulator indicator corresponding to the expanded overlay 165 where the circular indicator intersects the integral element of the motor arm 113-1 and the one or more regions of the body 110. 
Peacock teaches at FIGS. 1C-1D and FIGS. 5A-5B an integral element of the motor arm 113-1 combined with the motor cables 112 to be inserted into the coupler-1 of the body 110. Peacock teaches determining a first visual indicator 163 and the circular indicator corresponding to the expanded indicator 165 for the integral element comprising the motor arm 113-1 with cables 112, wherein the first visual indicator 163 and the circular indicator distinctly highlights one or more regions of the integral element, wherein the first visual indicator 163 and the circular indicator indicates how the one end of the integral element fits into the coupler-1 of the body 110 of the WIP object assembly based on the one or more regions); and 
highlighting the one or more regions in the AR environment by placing the overlay on the one or more regions of the first element at the determined orientation in the AR environment (
Peacock teaches at FIGS. 1C-1D and FIGS. 5A-5B highlighting the one or more regions/parts of the integral element in the AR environment of the AR device 150 by highlighting the particular end region of the integral element. Peacock also teaches highlighting the one or more regions of the body 110 in the AR environment of the AR device 150 by placing the second visual indicator 163 upon the one or more regions of the body 110. 
The circular indicator corresponding to the expanded visual indicator 165 is seen as to intersect with the one or more regions of the integral element and the body 110 at the determined correct orientation/position of the corresponding elements where the coupling is to occur in the AR environment). 
Within the meaning of applicant’s specification, Peacock at least suggests the claim limitation: increasing, within the AR environment, prominence of a symmetry-breaking feature of the first element (
Peacock teaches at FIGS. 1A-1D that the face of the integral element 113-1+112 and the highlighted end of the cable near the feature 140-1 to break the symmetry of the two ends of the integral element 113-1+112 constitutes a symmetry-breaking feature of the integral element 11301+112 and the prominence of the feature is highlighted by highlighting the one end of the cable 112. 
It is noted that the highlighting of one end of the cable without highlighting another end of the cable breaks the symmetry of the integral element 113-1+112); 
Elvezio/Oda teaches the claim limitation that increasing, within the AR environment, prominence of a symmetry-breaking feature of the first element (
Oda shows at FIGS. 1-3 how any one of the meta-objects in terms of red/blue/green spheres painting a portion of the one face of the geometry of the top part indicates the one face of the chamber top is distinct/asymmetric from the other face of the chamber top or indicates the prominence of the geometrical feature (symmetry breaking feature) of the top chamber.  
Oda teaches at Page 407 last paragraph and Page 408 last paragraph pointing to prominent landmarks (symmetry breaking features) on the objects and instructing the user to align them when meta-objects are added preferably on prominent geometrical feature points. 
Oda shows at FIGS. 1-3 and Page 408 at right column and Page 410 at the left column metaobjects can be added anywhere on the 3D model representing a physical object on prominent geometrical points and will appear in the local user’s environment….increasing, within the AR environment, prominence of a symmetry-breaking feature (contact points/meta-objects) of the physical counterpart by placing red/green/blue spheres and green spheres on the physical counterpart….the local user places chamber top on chamber bottom by matching the three contact points (we added a set of landmark metaobjects on the virtual replica, which are duplicated on its physical counterpart…the local user can use these metaobjects as cues to match the 6DOF pose of the physical counterpart with the virtual replica placed by the SME. 
It is noted that the prominences of the geometrical features of the physical counterparts are increased by the color-coded 3D meta-objects. 

Elvezio shows at Paragraph 0041-0043 and 0051-0053 how any one of the meta-objects painting on a portion of the one face geometry of the chamber top indicates the one face of the chamber top is distinct/asymmetric from the other face of the chamber top or indicates the prominence of the geometrical feature (symmetry breaking feature) of the chamber top. 
Elvezio teaches at Paragraph 0003 that AR based remote guidance enables SMEs to present instructional elements to place annotations on physical objects and at Paragraph 0033-0034 that the SME creates a contact point 201a on virtual replica 200a and creates a corresponding contact point 211a on virtual replica 210a…The contact point on virtual proxy 200 corresponding to contact point 201a is signified in the figure as point 201 on virtual proxy 200…as the SME completes the placement of any annotation to the virtual proxies, the local user’s AR based view of the physical objects in the local environment displays the annotations made by the SME after the SME has finished creating a set of annotations corresponding to a particular task, such as placing one object relative to another…the local user is provided guidance on how one physical object, e.g., the top portion of an aircraft engine combustion chamber, is to be fitted to another physical object, e.g., the bottom portion of an aircraft combustion chamber. 
It is thus understood that the annotations (contact points/guidance/meta-objects/handle-torus pairs) are prominently placed/duplicated on the top portion of an aircraft engine combustion chamber and the bottom portion of the aircraft combustion chamber for the alignment by the local user.
Elvezio teaches at Paragraph 0042-0043 that embodiments of the present disclosure make use of a set of landmark “metaobjects” on the virtual replica, which are duplicated on the virtual replica’s physical counterpart…while maintaining the visibility of the metaobjects. The appearance of the metaobjects can be sufficient for the local user to match the pose between the physical counterpart and its virtual replica when they are sufficiently close to each other….metaobjects can be added anywhere on the virtual replica that represent a physical object, preferably on prominent geometrical points, and will appear in the local user’s environment. 
Elvezio teaches at FIGS. 6A-6B and Paragraph 0051-0053 displaying a virtual proxy utilizing annotated handles…The poles can be rendered to look like physical handles that are rigidly attached to the virtual proxy…a spherical knob is added to the end of each pole to bolster the visual metaphor (prominence is increased) that the poles are handles that can be grabbed and moved…a local user rotates the physical shape so that each handle attached to the virtual proxy passes through its corresponding torus. When a handle is contained within the hole of its corresponding torus, the torus signals that a proper alignment has been completed with respect to that handle. For example, the torus can be programmed to turn green or another color to indicate proper alignment for the handle/torus pair…The target orientation of the depicted physical object is represented by the set of two tori…two poles (handles) extend from the point about which the virtual proxy will rotate. It is the task of the local user to align each pole with its matching torus and at Paragraph 0057-0062 that to provide a local user with a sense of which direction to move the physical object, arrows that connect each handle to its corresponding torus are provided…as the local user rotates the tracked object, the axis and ring update to reflect the new axis and direction for a rotation from the tracked object’s current orientation to the target orientation). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Oda/Elvezio’s increasing the prominence of the end of each pole/handle as an annotation to have enhanced Peacock’s highlighting of the element 113-1+112 by increasing the prominence of the highlighting for better visualization and identification of the one end of the integral element 113-1+112 to be coupled with the element 110 via the coupler-1. One of the ordinary skill in the art would have been motivated to emphasize the one end of motor cable to the coupler-1 by virtually increasing the prominence of the highlighting of the one end of motor cable of the integral element. 

Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the overlay includes a distinct mark for a respective region of the one or more regions of the first element, wherein the distinct mark indicates how the region fits with one or more other elements of the object. 
However, Oda/Peacock further teaches the claim limitation that the overlay includes a distinct mark for a respective region of the one or more regions of the first element, wherein the distinct mark indicates how the region fits with one or more other elements of the object. 
Oda teaches at Page 409 column 2 that each pair of corresponding contact points on both objects is marked by metaobjects of the same shape and color. Oda teaches at FIGS. 1-3 that each of the distinct blue/green/red spheres/meta-objects/marks marking a respective region of the one or more regions of the top part of an aircraft engine combustion chamber), wherein each of the distinct red/green/blue spheres/meta-objects/marks indicate how the region fits with the bottom part of the aircraft engine combustion chamber. 
Oda shows at FIGS. 1-3 and Page 408 at right column and Page 410 at the left column metaobjects can be added anywhere on the 3D model representing a physical object on prominent geometrical points and will appear in the local user’s environment….increasing, within the AR environment, prominence of a symmetry-breaking feature (contact points/meta-objects) of the physical counterpart by placing red/green/blue spheres and green spheres on the physical counterpart….the local user places chamber top on chamber bottom by matching the three contact points (we added a set of landmark metaobjects on the virtual replica, which are duplicated on its physical counterpart…the local user can use these metaobjects as cues to match the 6DOF pose of the physical counterpart with the virtual replica placed by the SME. 
It is noted that the prominences of the geometrical features of the physical counterparts are increased by the color-coded 3D meta-objects. 
Peacock’s first visual indicator 163 of FIGS. 1C-1D highlights the integral element 113-1+112. Peacock shows at FIG. 1D applying distinct visual indicator 163 and the distinct circular indicator corresponding to the expanded visual indicator 165 to the integral element of the motor-arm 113- 1 and the motor cables 112. 
Peacock shows at FIG. LD applying distinct visual indicator 163 and the distinct circular indicator corresponding to the expanded visual indicator 165 to the integral element of the motor-arm 113-1 and the motor cables 112. 
Peacock teaches at FIGS. 1B-1D and column 3, lines 33-67 and column 4, lines 1-32 that the identifiers are detected to determine the parts and positions of parts at the workstation....instructions may be presented that instruct the user to feed the motor cable through the motor arm-113-1 ...information 162-1 may be presented to indicate Motor ARM-1 and an indicator 163 may be presented around the position of the parts such as the motor cable 112 and the motor arm 113-1 relevant to the presented instructions to provide the user with an augmented reality environment. 
Peacock teaches at FIG. 1C-1D and column 5, lines 10-40 that the next task is for the user to connect the motor cable of the integral element to the coupler-1 of the body 110. Through the user of the augmented reality presentation, the wearable computing device indicates the specific end of the motor cable 112 of the integral element by a visual indicator 163 and also visually indicates the coupler-1 of the body 110 so that the worker is provided clear guidance on the assembly task to be performed....the wearable computing device may present AR data corresponding to the next assembly task to be performed in the assembly process. The next task is for the worker to secure the motor arm with two screws....expanded view 165 may also be provided as part of the augmented reality presented to the worker by the wearable computing device 150 to assist the user in proper assembly of the WIP object.


Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that determining whether a tool or a fastener is needed for the step; 
determining that the tool or the fastener is in an operating range of the AR device; and highlighting the tool or the fastener in the AR environment.  
Peacock further teaches the claim limitation determining whether a tool or a fastener is needed for the step; determining that the tool or the fastener is in an operating range of the AR device; and highlighting the tool or the fastener in the AR environment. 
Peacock shows at FIG. 1D that the Tool 164-9 is determined in the operating range of the AR device 150 and screw in the box 111 can be tightened to the motor-arm-1 in FIG. 1D as a fastener in the expanded view 165 of FIG. 1D wherein the screw/tool/fastener in the box 111 has been highlighted. 
Peacock teaches at FIGS. 1A-1D and column 3, lines 10-17 that the box 111 containing the screws may include a unique identifier 140-6 that indicates the size and/or type of screws in the box and at column 5, lines 39-45 that through the use of the AR presentation, the position and/or type of screws may be visually indicated 163 and the motor arm and body to be coupled together may be visually indicated 163....an expanded view 165 may be provided as part of the AR presented to the worker to assist the user in proper assembly of the WIP object...the presented information may also indicate the tools needed. 
Peacock teaches at FIG. LD and column 5, lines 5-45 that the tools needed for the next assembly task may be determined and presented as an indicator 164-6.....the presented information may also indicate the tools needed as illustrated by the indicator 164-9. Peacock teaches that the next task is for the worker to secure the motor arm with two screws... the position and/or type of screws may visually indicated by the indicator 163 ...expanded or detailed assembly views may be provided as part of the augmented reality presented to the worker by the wearable computing device 150 to assist the user in proper assembly the WIP object. 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that determining a first region of the one or more regions of the first element, wherein the first region is attachable to a second region of a second element of the object; and setting a same mark in the overlay for the first and second regions; and wherein placing the overlay comprises placing the same mark on the first and second regions. 
Oda teaches at FIGS. 1-3 determining a first meta-object region of the one or more meta-object regions of the top part of an aircraft combustion engine, wherein the first meta-object region is attachable to a second meta-object region of a bottom part of the aircraft combustion engine, and setting a same color mark in the overlay for the first and second meta-object regions, and wherein placing the overlay comprises placing the same color mark on the first and second regions. 
Oda shows at FIGS. 1-3 and Page 408 at right column and Page 410 at the left column metaobjects can be added anywhere on the 3D model representing a physical object on prominent geometrical points and will appear in the local user’s environment….increasing, within the AR environment, prominence of a symmetry-breaking feature (contact points/meta-objects) of the physical counterpart by placing red/green/blue spheres and green spheres on the physical counterpart….the local user places chamber top on chamber bottom by matching the three contact points (we added a set of landmark metaobjects on the virtual replica, which are duplicated on its physical counterpart…the local user can use these metaobjects as cues to match the 6DOF pose of the physical counterpart with the virtual replica placed by the SME. 
It is noted that the prominences of the geometrical features of the physical counterparts are increased by the color-coded 3D meta-objects. 
Elvezio teaches at Paragraph 0035 that each pair of corresponding contact points on different virtual replicas are marked by metaobjects of the same shape and color…in other emboidments, this correspondence can be made evident without relying on the use of identical shapes and/or colors of the metaobjects. 
Elvezio thus teaches the claim limitation that determining a first region of the one or more regions of the first element, wherein the first region is attachable to a second region of a second element of the object; and setting a same mark in the overlay for the first and second regions; and wherein placing the overlay comprises placing the same mark on the first and second regions. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Oda/Elvezio’s increasing the prominence of the end of each pole/handle as an annotation to have enhanced Peacock’s highlighting of the element 113-1+112 by increasing the prominence of the highlighting for better visualization and identification of the one end of the integral element 113-1+112 to be coupled with the element 110 via the coupler-1. One of the ordinary skill in the art would have been motivated to emphasize the one end of motor cable to the coupler-1 by virtually increasing the prominence of the highlighting of the one end of motor cable of the integral element. 

Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that determining whether the AR device is capable of determining that the step is complete; in response to the AR device determining that the step is complete, detecting a third element of the object using the object detector, wherein the third element is associated with a subsequent step of the step; and in response to the AR device being unable to determine that the step is complete, waiting for an instruction from the user. 
Peacock further teaches the claim limitation that determining whether the AR device is capable of determining that the step is complete; in response to the AR device determining that the step is complete, detecting a third element of the object using the object detector, wherein the third element is associated with a subsequent step of the step; and in response to the AR device being unable to determine that the step is complete, waiting for an instruction from the user. 
Peacock shows at FIGS. 1C-1D, FIGS. 5A-5B and FIGS. 6A-6B determining whether the step of assembling the integral element of the motor-arm 113-1 and the motor cables 112 is complete and the task completion status is shown in the area 164-5 of FIG. 1C and the area 164-8 of FIG. 1D. Moreover, the task completion status can be also inferred from the area 504A-504B of FIGS. 5A-5B and area 620-1 and 620-2 of FIGS. 6A-6B.
Peacock teaches at column 11, lines 1-67 and column 12, lines 1-21 the user may interact with the AR glasses to provide an indication that the assembly task has been completed... If the parts associated with the assembly task are within a defined tolerance of an expected position with respect to other parts of the WIP object, it may be determined that the assembly task was properly completed.....a determination is made as to whether additional assembly tasks remain, as in 320. If it is determined that additional assembly tasks remain, the example process 300 returns to block 306 and continues. If it is determined that all the assembly tasks for the WIP object have been completed, the example process completes. 
Peacock teaches at column 4, lines 55-65 that in response to interaction from the worker and/or image processing of the WIP object, the next assembly task of the assembly may be determined and presented to the worker ....a verification indication 164-5 may be presented to the worker to indicate to the work that the system confirms that the prior assembly task has been completed by the worker ....the next assembly task in the assembly process is presented to the user as AR data by the wearable computing device 150.

Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that obtaining a three-dimensional model of the first element; identifying the one or more regions in the three-dimensional model; and placing the overlay based on the identified one or more regions in the three-dimensional model. 
Oda/Elvezio teaches the claim limitation that obtaining a three-dimensional model of the first element; identifying the one or more regions in the three-dimensional model; and placing the overlay based on the identified one or more regions in the three-dimensional model (
Oda shows at FIGS. 1-3 and Page 408 at right column and Page 410 at the left column metaobjects can be added anywhere on the 3D model representing a physical object on prominent geometrical points and will appear in the local user’s environment….increasing, within the AR environment, prominence of a symmetry-breaking feature (contact points/meta-objects) of the physical counterpart by placing red/green/blue spheres and green spheres on the physical counterpart….the local user places chamber top on chamber bottom by matching the three contact points (we added a set of landmark metaobjects on the virtual replica, which are duplicated on its physical counterpart…the local user can use these metaobjects as cues to match the 6DOF pose of the physical counterpart with the virtual replica placed by the SME. 
It is noted that the prominences of the geometrical features of the physical counterparts are increased by the color-coded 3D meta-objects. 
Elvezio teaches at Paragraph 0003 that placing annotations such as 3D tags or sketches on physical objects and at Paragraph 0030 that the top and bottom of an aircraft engine combustion chamber are the physical objects of interest in the form of 3D objects (object A and object B) with the 6-DOF pose and at Paragraph 0024 that the virtual replicas are also 3D objects wherein the 3D models of the objects are statically constructed using depth cameras and RGB cameras and at Paragraph 0044 that the sketches appear in 3D on the surfaces of the proxies. 

AR based remote guidance enables SMEs to present instructional elements to place annotations on physical objects and at Paragraph 0033-0034 that the SME creates a contact point 201a on virtual replica 200a and creates a corresponding contact point 211a on virtual replica 210a…The contact point on virtual proxy 200 corresponding to contact point 201a is signified in the figure as point 201 on virtual proxy 200…as the SME completes the placement of any annotation to the virtual proxies, the local user’s AR based view of the physical objects in the local environment displays the annotations made by the SME after the SME has finished creating a set of annotations corresponding to a particular task, such as placing one object relative to another…the local user is provided guidance on how one physical object, e.g., the top portion of an aircraft engine combustion chamber, it to be fitted to another physical object, e.g., the bottom portion of an aircraft combustion chamber. 
It is thus understood that the annotations (contact points/guidance/meta-objects/handle-torus pairs) are prominently placed/duplicated on the top portion of an aircraft engine combustion chamber and the bottom portion of the aircraft combustion chamber for the alignment by the local user.
Elvezio teaches at Paragraph 0042-0043 that embodiments of the present disclosure make use of a set of landmark “metaobjects” on the virtual replica, which are duplicated on the virtual replica’s physical counterpart…while maintaining the visibility of the metaobjects. The appearance of the metaobjects can be sufficient for the local user to match the pose between the physical counterpart and its virtual replica when they are sufficiently close to each other….metaobjects can be added anywhere on the virtual replica that represent a physical object, preferably on prominent geometrical points, and will appear in the local user’s environment. 
Elvezio teaches at FIGS. 6A-6B and Paragraph 0051-0053 displaying a virtual proxy utilizing annotated handles…The poles can be rendered to look like physical handles that are rigidly attached to the virtual proxy…a spherical knob is added to the end of each pole to bolster the visual metaphor (prominence is increased) that the poles are handles that can be grabbed and moved…a local user rotates the physical shape so that each handle attached to the virtual proxy passes through its corresponding torus. When a handle is contained within the hole of its corresponding torus, the torus signals that a proper alignment has been completed with respect to that handle. For example, the torus can be programmed to turn green or another color to indicate proper alignment for the handle/torus pair…The target orientation of the depicted physical object is represented by the set of two tori…two poles (handles) extend from the point about which the virtual proxy will rotate. It is the task of the local user to align each pole with its matching torus and at Paragraph 0057-0062 that to provide a local user with a sense of which direction to move the physical object, arrows that connect each handle to its corresponding torus are provided…as the local user rotates the tracked object, the axis and ring update to reflect the new axis and direction for a rotation from the tracked object’s current orientation to the target orientation). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Oda/Elvezio’s increasing the prominence of the end of each pole/handle as an annotation to have enhanced Peacock’s highlighting of the element 113-1+112 by increasing the prominence of the highlighting for better visualization and identification of the one end of the integral element 113-1+112 to be coupled with the element 110 via the coupler-1. One of the ordinary skill in the art would have been motivated to emphasize the one end of motor cable to the coupler-1 by virtually increasing the prominence of the highlighting of the one end of motor cable of the integral element. 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that determining the step of the task from a task model that includes one or more steps for completing the task, and wherein one or more elements of the object are associated with a respective step of the one or more steps. 
However, Oda teaches at Page 407 last paragraph that one way in which physically co-located SME can guide a worker through an assembly task is by pointing to prominent landmarks on the object and instructing the user to align them…when assembling furniture, a SME might point to a ped on one part to a hole on another part. Specifying three pairs of contact points would allow the SME to convey the 6DOF pose of A relative to B. (It is noted that matching each pair constitutes a sub-task of the assembling task of matching all pairs of the landmark pairs). Oda teaches at Page 411 column 1 that the local user’s task is to translate and rotate the chamber top to the specified position and orientation (in several steps). 
Oda further teaches at Page 413 second column the claim limitation that determining the sub-task of the task from a task model that includes one or more sub-tasks for completing the task, and wherein one or more elements of the object are associated with a respective sub-task of the one or more sub-tasks as Oda teaches that breaking the overall completion time into sub-tasks. 
Oda shows at FIGS. 1-3 and Page 408 at right column and Page 410 at the left column metaobjects can be added anywhere on the 3D model representing a physical object on prominent geometrical points and will appear in the local user’s environment….increasing, within the AR environment, prominence of a symmetry-breaking feature (contact points/meta-objects) of the physical counterpart by placing red/green/blue spheres and green spheres on the physical counterpart….the local user places chamber top on chamber bottom by matching the three contact points (we added a set of landmark metaobjects on the virtual replica, which are duplicated on its physical counterpart…the local user can use these metaobjects as cues to match the 6DOF pose of the physical counterpart with the virtual replica placed by the SME. 
It is noted that the prominences of the geometrical features of the physical counterparts are increased by the color-coded 3D meta-objects. 
Elvezio teaches at Paragraph 0042-0043 that embodiments of the present disclosure make use of a set of landmark “metaobjects” on the virtual replica, which are duplicated on the virtual replica’s physical counterpart…while maintaining the visibility of the metaobjects. The appearance of the metaobjects can be sufficient for the local user to match the pose between the physical counterpart and its virtual replica when they are sufficiently close to each other….metaobjects can be added anywhere on the virtual replica that represent a physical object, preferably on prominent geometrical points, and will appear in the local user’s environment. 
Elvezio teaches at FIGS. 6A-6B and Paragraph 0051-0053 displaying a virtual proxy utilizing annotated handles…The poles can be rendered to look like physical handles that are rigidly attached to the virtual proxy…a spherical knob is added to the end of each pole to bolster the visual metaphor (prominence is increased) that the poles are handles that can be grabbed and moved…a local user rotates the physical shape so that each handle attached to the virtual proxy passes through its corresponding torus. When a handle is contained within the hole of its corresponding torus, the torus signals that a proper alignment has been completed with respect to that handle. For example, the torus can be programmed to turn green or another color to indicate proper alignment for the handle/torus pair…The target orientation of the depicted physical object is represented by the set of two tori…two poles (handles) extend from the point about which the virtual proxy will rotate. It is the task of the local user to align each pole with its matching torus. 
It is noted the each sub-task of the complete alignment task includes the alignment of a handle-torus pair of the multiple handle-torus pairs. 
Peacock further teaches the claim limitation that determining the step of the task from a task model that includes one or more steps for completing the task, and wherein one or more elements of the object are associated with a respective step of the one or more steps. 
Peacock shows in the area 164-4 of FIG. 1C the task model comprising a total of 12 tasks and the task 2 of the 12 tasks of the task model is concurrently performed by the worker.
Peacock teaches at column 11, lines 1-67 and column 12, lines 1-21 the user may interact with the AR glasses to provide an indication that the assembly task has been completed... If the parts associated with the assembly task are within a defined tolerance of an expected position with respect to other parts of the WIP object, it may be determined that the assembly task was properly completed.....a determination is made as to whether additional assembly tasks remain. [fit is determined that additional assembly tasks remain, the example process 300 returns to block 306 and continues.
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Oda/Elvezio’s increasing the prominence of the end of each pole/handle as an annotation to have enhanced Peacock’s highlighting of the element 113-1+112 by increasing the prominence of the highlighting for better visualization and identification of the one end of the integral element 113-1+112 to be coupled with the element 110 via the coupler-1. One of the ordinary skill in the art would have been motivated to emphasize the one end of motor cable to the coupler-1 by virtually increasing the prominence of the highlighting of the one end of motor cable of the integral element. 

Re Claim 11: 
The claim 11 is in parallel with the claim 1 in the form of an apparatus claim. The claim 11 further recites the claim limitation of an apparatus providing dynamic assistance to a user in an augmented reality (AR) environment, comprising: a processor; a storage device coupled to the processor and storing instructions that when executed by the processor cause the processor to perform a method. The claim 11 is subject to the same rationale of rejection as the claim 1. Moreover, Peacock further teaches the claim limitation of an apparatus providing dynamic assistance to a user in an augmented reality (AR) environment, comprising: a processor; a storage device coupled to the processor and storing instructions that when executed by the processor cause the processor to perform a method (Peacock FIG. 2 and column 7, lines 5-60 teaches “the computing device 252 includes a processor 254 and a memory 256....The memory 2567 may contain computer program instructions that the processor 254 may execute in order to implement one or more implementations of the present disclosure’’).

Re Claims 13, 14, 17-20: 
The claims 13, 14 and 17-20 are subject to the same rationale of rejection as the claims 3, 4, 7-10. Moreover, Peacock further teaches the claim limitation of an apparatus providing dynamic assistance to a user in an augmented reality (AR) environment, comprising: a processor; a storage device coupled to the processor and storing instructions that when executed by the processor cause the processor to perform a method (Peacock FIG. 2 and column 7, lines 5-60 teaches “the computing device 252 includes a processor 254 and a memory 256....The memory 2567 may contain computer program instructions that the processor 254 may execute in order to implement one or more implementations of the present disclosure’’).
Claims 2, 5, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peacock et al. US Patent No. 10,366,521 (hereinafter Peacock) in view of Elvezio et al. US-PGPUB No. 2016/0328887 (hereinafter Elvezio); Ohan Oda, et al.; "Virtual replicas for remote assistance in virtual and augmented reality", Proceedings of the 28th Annual ACM Symposium on User Interface Software & Technology, Nov. 08-11, 2015, Charlotte, NC, pp. 405-415 (hereinafter Oda)and Hsu US-PGPUB No. 2016/0260261 (hereinafter Hsu). 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation of determining that the first element is needed for the step; and projecting a hologram of the first element prior to locating the first element in an operating range of the AR device. 
Elvezio at least implicitly teaches the claim limitation of a hologram in the form of 3D tags or sketches shown as 201a of FIG. 2. 
Elvezio teaches at Paragraph 0003 that placing annotations such as 3D tags or sketches on physical objects and at Paragraph 0030 that the top and bottom of an aircraft engine combustion chamber are the physical objects of interest in the form of 3D objects (object A and object B) with the 6-DOF pose and at Paragraph 0024 that the virtual replicas are also 3D objects wherein the 3D models of the objects are statically constructed using depth cameras and RGB cameras and at Paragraph 0044 that the sketches appear in 3D on the surfaces of the proxies. 
Oda shows at FIGS. 1-3 and Page 408 at right column and Page 410 at the left column metaobjects can be added anywhere on the 3D model representing a physical object on prominent geometrical points and will appear in the local user’s environment….increasing, within the AR environment, prominence of a symmetry-breaking feature (contact points/meta-objects) of the physical counterpart by placing red/green/blue spheres and green spheres on the physical counterpart….the local user places chamber top on chamber bottom by matching the three contact points (we added a set of landmark metaobjects on the virtual replica, which are duplicated on its physical counterpart…the local user can use these metaobjects as cues to match the 6DOF pose of the physical counterpart with the virtual replica placed by the SME. 
It is noted that the prominences of the geometrical features of the physical counterparts are increased by the color-coded 3D meta-objects. Oda shows at FIGS. 1-3 that the red/blue/green colored meta-objects are in the form of holographic objects. 
With the exception of a hologram, Peacock teaches that determining that the first element is needed for the step; and projecting [a hologram] a virtual object of the first element prior to locating the first element in an operating range of the AR device.  
Peacock teaches at FIGS. 1B-1D determining that the element 140-1 of the integral element 113-1+112 comprising the element 140-1 is needed for the step and projecting a virtual object 163 of the integral element prior to locating the integral element in an operating range of the AR device. 
However, virtual object 163 can be presented in the form of a hologram as shown in Hsu. 
Hsu explicitly teaches a holographic object (hologram) in the form of the virtual object 163. Hsu teaches at FIGS. 4A-4D and Paragraph 0083-0088 rendering holographic objects such as the torch 104 and the objects 114…the actual workpiece 102 with holographic objects rendered with their positions anchored to the workpiece 102…the holographic rendering 411 of the torch is overlaid in the user interface 401…the future weld bead 406 may be a holographic rendering. 
Hsu’s holographic rendering on the actual workpiece as applied to Peacock and Elvezio would have modified Peacock/Oda/Elvezio’s virtual object in the form of hologram (a holographic virtual object) of Hsu. It would have been obvious to one of the ordinary skill in the art to render a holographic virtual object on the workpiece as taught in Hsu. One of the ordinary skill in the art would have provided a 3D rendering of the virtual object to indicate the one end of the one workpiece in order to align the one end with a coupling end of another workpiece. 
Re Claim 12: 
The claim 12 is subject to the same rationale of rejection as the claim 2. Moreover, Peacock further teaches the claim limitation of an apparatus providing dynamic assistance to a user in an augmented reality (AR) environment, comprising: a processor; a storage device coupled to the processor and storing instructions that when executed by the processor cause the processor to perform a method (Peacock FIG. 2 and column 7, lines 5-60 teaches “the computing device 252 includes a processor 254 and a memory 256....The memory 2567 may contain computer program instructions that the processor 254 may execute in order to implement one or more implementations of the present disclosure’’).
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that determining one or more elements of the object that are attachable to the first element; and projecting a hologram depicting the first element attached to the one or more elements in the AR environment. 
Elvezio at least implicitly teaches the claim limitation of a hologram in the form of 3D tags or sketches shown as 201a of FIG. 2. 
Elvezio teaches at Paragraph 0003 that placing annotations such as 3D tags or sketches on physical objects and at Paragraph 0030 that the top and bottom of an aircraft engine combustion chamber are the physical objects of interest in the form of 3D objects (object A and object B) with the 6-DOF pose and at Paragraph 0024 that the virtual replicas are also 3D objects wherein the 3D models of the objects are statically constructed using depth cameras and RGB cameras and at Paragraph 0044 that the sketches appear in 3D on the surfaces of the proxies. 
With the exception of a hologram, Peacock teaches that determining that the first element is needed for the step; and projecting [a hologram] a virtual object of the first element prior to locating the first element in an operating range of the AR device.  
Peacock teaches at FIGS. 1B-1D determining that the element 140-1 of the integral element 113-1+112 comprising the element 140-1 is needed for the step and projecting a virtual object 163 of the integral element prior to locating the integral element in an operating range of the AR device. 
Oda shows at FIGS. 1-3 and Page 408 at right column and Page 410 at the left column metaobjects can be added anywhere on the 3D model representing a physical object on prominent geometrical points and will appear in the local user’s environment….increasing, within the AR environment, prominence of a symmetry-breaking feature (contact points/meta-objects) of the physical counterpart by placing red/green/blue spheres and green spheres on the physical counterpart….the local user places chamber top on chamber bottom by matching the three contact points (we added a set of landmark metaobjects on the virtual replica, which are duplicated on its physical counterpart…the local user can use these metaobjects as cues to match the 6DOF pose of the physical counterpart with the virtual replica placed by the SME. 
It is noted that the prominences of the geometrical features of the physical counterparts are increased by the color-coded 3D meta-objects. Oda shows at FIGS. 1-3 that the red/blue/green colored meta-objects are in the form of holographic objects. 
However, virtual object 163 of Peacock can be presented in the form of a hologram as shown in Hsu. 
Hsu US-PGPUB No. 2016/0260261 explicitly teaches a holographic object (hologram) in the form of the virtual object 163. Hsu teaches at FIGS. 4A-4D and Paragraph 0083-0088 rendering holographic objects such as the torch 104 and the objects 114…the actual workpiece 102 with holographic objects rendered with their positions anchored to the workpiece 102…the holographic rendering 411 of the torch is overlaid in the user interface 401…the future weld bead 406 may be a holographic rendering. 
Hsu’s holographic rendering on the actual workpiece as applied to Peacock and Elvezio would have modified Peacock/Oda/Elvezio’s virtual object in the form of hologram (a holographic virtual object) of Hsu. It would have been obvious to one of the ordinary skill in the art to render a holographic virtual object on the workpiece as taught in Hsu. One of the ordinary skill in the art would have provided a 3D rendering of the virtual object to indicate the one end of the one workpiece in order to align the one end with a coupling end of another workpiece. 
Re Claim 15: 
The claim 15 is subject to the same rationale of rejection as the claim 5. Moreover, Peacock further teaches the claim limitation of an apparatus providing dynamic assistance to a user in an augmented reality (AR) environment, comprising: a processor; a storage device coupled to the processor and storing instructions that when executed by the processor cause the processor to perform a method (Peacock FIG. 2 and column 7, lines 5-60 teaches “the computing device 252 includes a processor 254 and a memory 256....The memory 2567 may contain computer program instructions that the processor 254 may execute in order to implement one or more implementations of the present disclosure’’).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peacock et al. US Patent No. 10,366,521 (hereinafter Peacock) in view of Elvezio et al. US-PGPUB No. 2016/0328887 (hereinafter Elvezio); Ohan Oda, et al.; "Virtual replicas for remote assistance in virtual and augmented reality", Proceedings of the 28th Annual ACM Symposium on User Interface Software & Technology, Nov. 08-11, 2015, Charlotte, NC, pp. 405-415 (hereinafter Oda) and Brusnitsyn US-PGPUB No. 2020/0081249 (hereinafter Brusnitsyn). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that enhancing a resolution of an image of the first element in the AR environment. 
Peacock teaches at FIGS. 1B-1C enhancing the resolution of the first element 140-1 in FIG. 1C as compared with the resolution of the element 140-1 in FIG. 1B and thus implicitly teaches or suggests the claim limitation of enhancing a resolution of an image of the first element in the AR environment. 
Brusnitsyn US-PGPUB No. 2020/0081249 (hereinafter Brusnitsyn) teaches at Paragraph 0071 increasing a resolution of the object in the second image frame when the object size is below the threshold size and thus teaches enhancing a resolution of an image of the first element in the AR environment. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Brusnitsyn’s increasing the resolution of the object in the AR environment to have modified Peacock’s resolution of the first element when the rendered size of the first element is less than a threshold size. One of the ordinary skill in the art would have been motivated to have increased the resolution to improve the rendering accuracy. 
Re Claim 16: 
The claim 16 is subject to the same rationale of rejection as the claim 6. Moreover, Peacock further teaches the claim limitation of an apparatus providing dynamic assistance to a user in an augmented reality (AR) environment, comprising: a processor; a storage device coupled to the processor and storing instructions that when executed by the processor cause the processor to perform a method (Peacock FIG. 2 and column 7, lines 5-60 teaches “the computing device 252 includes a processor 254 and a memory 256....The memory 2567 may contain computer program instructions that the processor 254 may execute in order to implement one or more implementations of the present disclosure’’).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613